Case 1:18-cr-00681-WFK-ST Document 369 Filed 12/02/19 Page 1 of 1 PageID #: 10413




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                ■X


  UNITED STATES OF AMERICA,

                                                     COURT EXfflBIT IIA
                   V.                                VERDICT REACHED
                                                     18-CR-681-1 (WFK)
  JEAN BOUSTANI,

                         Defendant.


                                                -X




  JUDGE KUNTZ: WETHE JURY HAVE REACHED A UNANIMOUS VERDICT. THE
  FOREPERSON OF THE JURY HAS SIGNED THAT VERDICT SHEET AND WILL BRING
  THAT VERDICT SHEET WITH HIM OR HER INTO THE COURTROOM, MARKED AS

  COURT EXHIBIT IIIA, TO BE ANNOUNCED IN COURT WHEN WE ARE BROUGHT
  BACK TO COURT BY THE COURT SECURITY OFFICER.



  THE FOREPERSON MUST SIGN AND DATE THIS FORM.



  JURY FOREPERSON:. po^/Tol
  DATE:
